DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-10 and 18-27 are pending. Claims 1-10 and 19-21 are withdrawn. Claims 18 and 22-27 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 18 and 22-27 in the reply filed on 10/5/2022 is acknowledged.
Claims 1-10 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Claim Objections
Claim 18 is objected to because of the following informalities: “1900 mPa-s” should correctly be “1900 mPa·s”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites “wherein said fluorocopolymer”. However, claim 22 depends from claim 18 which recites “one or more fluorocopolymers”. Therefore, it is unclear what “said fluorocopolymer” is intended to reference. For example, is it intended to reference just a single one of the one or more fluorocopolymers, does it limit there to being only fluorocopolymer, or is it intended to refer to the one or more fluorocopolymers? Therefore, claim 22 is indefinite. For examination purposes, “wherein said fluorocopolymer” has been interpreted as “wherein said one or more fluorocopolymers”.

Allowable Subject Matter
2.	Claims 18 and 22 would be allowable if rewritten or amended to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
3.	Claims 23-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the composition of claim 18. In particular, the prior art fails to teach or suggest a fluorocopolymer prepared from the specific monomers as claimed in the ranges as claimed. Therefore, claim 18 would be allowable if the objection is corrected. Additionally, claim 22 would be allowable if the indefiniteness issue is clarified. Finally, claims 23-27 are allowable as requiring all the allowable subject matter of claim 18.

Conclusion
	Claims 1-10 and 18-27 are pending. 
Claims 1-10 and 19-21 are withdrawn. 
Claim 18 is objected to.
Claim 22 is rejected.
Claims 23-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 12, 2022            Primary Examiner, Art Unit 1717